Case 6:20-cr-00077-WWB-GJK Document 54 Filed 11/02/20 Page 1 of 2 PageID 213




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

   UNITED STATES OF AMERICA,

         Plaintiff,

   v.                                                     Case No: 6:20-cr-77-Orl-78GJK

   EDGAR JOHN DAWSON, JR.,

         Defendant.
                                 /

                                DEFENDANT’S WITNESS LIST

         The Defendant, Edgar John Dawson, Jr., intends to call the following persons

   as witnesses in the trial of the above-styled cause:


         1. Edgar John Dawson, Jr.

         2. Richard D. Connor, Jr.

         3. Any and all Government witnesses.
Case 6:20-cr-00077-WWB-GJK Document 54 Filed 11/02/20 Page 2 of 2 PageID 214




                                     United States of America v. Edgar John Dawson, Jr.
                                                        Case No: 6:20-cr-77-Orl-78GJK


          Respectfully submitted this 2nd day of November 2020.

                                                    JAMES T. SKUTHAN
                                                    ACTING FEDERAL DEFENDER

                                                    /s/ Ali Kamalzadeh
                                                    Ali Kamalzadeh
                                                    Assistant Federal Defender
                                                    Florida Bar No. 0115995
                                                    201 S. Orange Avenue, Suite 300
                                                    Orlando, FL 32801
                                                    Telephone: 407-648-6338
                                                    Facsimile: 407-648-6095
                                                    E-Mail: Ali_Kamalzadeh@fd.org

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that undersigned electronically filed a copy of the

   foregoing with the Clerk of Court by using the CM/ECF system which will send a notice

   of electronic filing to Emily C. L. Chang, Assistant United States Attorney, this 2nd day

   of November 2020.

                                                           /s/ Ali Kamalzadeh
                                                           Attorney for Defendant




                                              2
